NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AIDE WANG,                                      No.    14-73628

                Petitioner,                     Agency No. A088-129-786

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 11, 2019**

Before:      WALLACE, FARRIS, and TROTT, Circuit Judges.

      Aide Wang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an

immigration judge’s (“IJ”) denial of his application for asylum and withholding of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review questions

of law de novo. Vilchez v. Holder, 682 F.3d 1195, 1198-99 (9th Cir. 2012). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review the agency’s factual findings, including adverse credibility findings, for

substantial evidence. Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017). We

dismiss in part and deny in part the petition for review.

                                     ASYLUM

      We lack jurisdiction to review the BIA’s factual finding that Wang’s asylum

application was untimely. See 8 U.S.C. § 1158(a)(3); Abdisalan v. Holder, 774
F.3d 517, 527 (9th Cir. 2014) (en banc). The BIA did not commit an error of law

by failing to provide Wang with notice or an opportunity to present corroborating

evidence or explain why it was unavailable. See Wang, 682 F.3d at 1008-09

(holding that applicant is entitled to notice that corroborating evidence is needed to

carry his burden of proof only when his testimony is otherwise credible). Thus,

Wang’s asylum claim fails.

                         WITHHOLDING OF REMOVAL

      Substantial evidence supports the BIA’s adverse credibility finding. Based

on the omission from Wang’s original asylum application of his claim of resistance

to China’s family planning policy, Wang’s explanation does not compel a different

conclusion. See Shrestha v. Holder, 590 F.3d 1034, 1048 (9th Cir. 2010) (holding

that adverse credibility finding was reasonable under the totality of the

circumstances). Thus, in the absence of credible testimony, Wang’s withholding




                                          2
of removal claim fails. See Wang, 861 F.3d at 1009.1234

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




1
  We do not address Wang’s argument regarding likelihood of persecution on
account of his resistance to China’s family planning policy because it is an issue
that the agency did not address.
2
  Wang’s contention regarding his eligibility for the Deferred Action for Parents of
Americans and Lawful Permanent Residents program is without merit.
3
  Wang has forfeited any claim for relief under the Convention Against Torture
because he did not raise it in his opening brief.
4
  Wang’s motion for judicial notice (Docket Entry No. 12) is denied. See Fisher v.
INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (holding that court’s review is
limited to administrative record).


                                         3